DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-10, drawn to a composition comprising an oral care product consisting essentially of: a) a sea salt; b) xylitol and c) optionally, aloe vera leaf juice, classified in class A61K 8/20.
 	
Group II. Claims 11-15, drawn to a method for reducing plaque buildup by at least 10% as measured on the Quigley-Hein Plaque Index comprising , classified in class A61Q 11/00.

Group III. Claims 16-20, drawn to a method for reducing gingival inflammation by at least 25% as measured on the Loe-Silness gingival index comprising the step of administering at least once daily the oral care product according to claim 7 for at least 30 seconds, classified in class A61Q 11/00. 	
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product, such as a nasal spray.
Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the the product as claimed can be used in a materially different process of using that product, such as a nasal spray.
Inventions II and III are drawn to unique methods. They differ with respect to disease being treated and method steps. A method of reducing plaque buildup by at least 10% as measured on the Quigley-Hein Plaque Index and a method for reducing gingival inflammation by at least 25% as measured on the Loe-Silness gingival index represent patentably distinct subject matter. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 	
	Applicant is advised that the  reply to this requirement to be complete must include (i) an election of an invention to be examined even though the 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 

Telephonic Election
During a telephone conversation with attorney Louis Paul (Reg. No. 53,442) on 31 January 2022, a provisional election was made without traverse to prosecute the invention of Group III, claims 16-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claim Status
Claims 1-20 are pending.
Claims 1-15 are withdrawn.
Claims 16-20 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the oral care product according to claim 7. Claim 7 is dependent on claim 3, which recites the oral care product is a toothpaste. 
The applicant describes the ingredients of a toothpaste (dentifrice) as follows on page 12 of the specification:
Dentifrice embodiments of the present invention may include mild abrasives (to remove debris and residual surface stains), humectants (to prevent water loss in the toothpaste), thickening products, also known in the art as binders (to stabilize the toothpaste formula), flavoring products (for taste) and detergents (to create foaming action). 

However, in view of the definition of “consisting essentially of” in the instant specification and claim 1, which includes only the ingredients sea salt, xylitol, and optionally, aloe vera juice (pg 5: 18-24), the ingredients required of a toothpaste composition cannot be included in the composition as the claims are presently constructed. 
The Examiner suggests the addition of a wherein clause to claim 3, such that claim 3 would read:
Claim 3 (Proposed). The oral care product of claim 2 wherein the sea salt is Dead Sea salt, which is present at a concentration of from about 0.5% to about 3.0%, wherein the oral care product is a mouthwash or toothpaste that contains aloe vera leaf juice, and wherein the toothpaste product further consists essentially of one or more of mild abrasives, humectants, thickening products, flavoring products, and/or detergents.

	
Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the web pages for Lumineux Oral Essentials Clean and Fresh Toothpaste (accessed 2 May 2019 from https://oralessentials.com/collections/toothpaste/ products/clean-fresh-toothpaste-3-75oz; dated 06 June 2016; cited hereinafter as “Lumineux”), Kim (KR 101481371 B1; for the purpose of translation, the US equivalent, US 2016/0303035 A1, is cited below), in view of Goel (Bamboo Salt Review, accessed 1 May 2019 from http://www.thebamboosalt.com/ MSBoard_ View.aspx?boardid=msc02&uid=43&page=1&pg=0&subboardid=&ThreadGroupID=&cid=&boardcategory=&liststyle=STD, dated 08 September 2013), Cha (KR20130027751 A; citations below from the machine translation provided by EPO),  Pradeep (J. Periodontol., Volume 83, Number 6, June 2012, pp. 797-804), and Witkoff (“Brushing Immediately After Eating May Harm Your Teeth,” Internet posting dated 26 February 2015; accessed 1 May 2019 from https://www.awildsmile.com/blog/brushing-after-meals/).
Lumineux teaches a toothpaste comprising Dead Sea Salt, aloe vera gel, and xylitol (pg 1, “Naturally Derived Ingredients). Lumineux teaches the toothpaste contains “a pinch” of Dead Sea Salt, but does not teach the amount by percentage. Lumineux also fails to teach the amount by percentage of xylitol. 
It is noted that the Lumineux toothpaste is considered by the examiner the subject matter that is the closest prior art. 
Lumineux does not teach the claimed amounts of Dead Sea Salt and xylitol; the presence of two of peppermint oil, spearmint oil, or wintergreen oil; the presence of the essential oil of basil or clove; and the limitations of claims  16-20 reciting the method of measuring the effectiveness of the claimed treatment, the length of administration of the oral care product, and the treatment schedule.
Kim, Goel, Pradeep, Cha, and Witkoff teach the missing elements of Lumineux.



    PNG
    media_image1.png
    272
    438
    media_image1.png
    Greyscale

As such, the composition in Table 1 meets the following limitations of claim 7: b. xylitol in a concentration of at least 5% and at least two of peppermint oil, wintergreen oil, or spearmint oil.
Kim teaches the composition is useful for reducing gingival inflammation. Utilizing the Silness-Loe standard to obtain the gingival index for each tooth, Kim teaches a reduction of gingival inflammation of 40% after 3 months (pg 6, [0084] and Table 4). It is noted that claims 11-20 are not drawn to the length of time (that is, the number of days or months) that the treatments are carried out.
Kim teaches that spearmint and peppermint essential oils are effective for cold, fever, influenza, bronchitis, inflammation, sinusitis, and have antimicrobial properties (pg 6, [0066]).

Pradeep teaches toothpaste containing aloe vera showed significant improvement in gingival and plaque index scores compared with placebo dentifrice (Abstract, “Results”). Pradeep teaches the results shown below in Table 2 for Group 1 (placebo with no anti-inflammatory ingredients) and Group 2 (test toothpaste containing aloe vera; pg 798, Products). It is noted that “PI” represents the plaque index and “GI” represents the gingivitis index.


    PNG
    media_image2.png
    69
    774
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    285
    597
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    288
    151
    media_image4.png
    Greyscale


Claim 16 recites the limitation of “the Loe-Silness gingival index.”  Pradeep states that the Loe-Silness (or Silness-Loe) gingival index was used to assess the clinical experimental results (see pg 798, col 2, and reference 20). 
As shown in Table 2, at 24 weeks, the gingivitis index has been reduced by 36% (0.802/1.254 x 100%) by the use of aloe vera gel alone, reading on claim 16.
Cha teaches an oral composition containing clove oil or eugenol (the major component of clove oil) is provided to ensure excellent antibacterial effect against bacteria in oral cavity (Abstract). Cha teaches clove oil is useful against bacteria that form dental plaque (pg 3, e.g. [0004]) and cause gingivitis (pg 10, [0034]).
Witkoff teaches the limitations of the administration of the oral care product. Witkoff teaches brushing at least twice a day for 2 minutes each time (pg 2, third line), reading on claims 16-17. Witkoff teaches that one should wait at least one hour after eating before brushing (pg 1, picture caption), reading on claims 14-15 and 19-20, and the limitation of claim 18 of “second time in the morning, after breakfast.”  For the limitation of claim 18 of “a first time in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of Lumineux to include: a) the claimed amount of Dead Sea Salt and xylitol; b) the presence of two of peppermint oil, spearmint oil, or wintergreen oil; c) the presence of the essential oil of basil or clove; and d) the limitations of claims 16-20 reciting the method of measuring the effectiveness of the claimed treatment, the length of administration of the oral care product, and the treatment schedule. A person of ordinary skill would have been motivated to choose the claimed amounts of xylitol and Dead Sea Salt, as well as adding the two antimicrobial flavorings of peppermint oil and spearmint oil since Kim teaches a toothpaste composition comprising the claimed amount of xylitol and bamboo salt, a salt that taught by Goel as having similar antibacterial properties as Dead Sea Salt but Dead Sea Salt has the added advantage of anti-inflammatory properties, and peppermint oil and spearmint oil can be added as a flavoring, an anti-inflammatory, or an antimicrobial. A person of ordinary skill would have been motivated to add aloe vera gel to the toothpaste of Lumineux since Pradeep teaches toothpaste containing aloe vera showed the claimed improvement in gingival and plaque prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
Finally, it is noted that no criticality has been demonstrated in the specification with regard to the amounts of xylitol and Dead Sea Salt recited in the claims.
For the reasons set forth above, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612